Case 1:20-cv-02482-JMS-DML Document 47 Filed 02/08/21 Page 1 of 4 PageID #: 729




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION


 BAR INDY LLC, et al.,                          )
                                                )
                   Plaintiffs,                  )
                                                )       Case No: 1:20-cv-02482-JMS-DML
 v.
                                                )
 CITY OF INDIANAPOLIS, et al.,                  )
                                                )
                   Defendants.                  )
                                                )
        DEFENDANTS MARION COUNTY PUBLIC HEALTH DEPARTMENT
      AND DR. VIRGINIA CAINE’S PRELIMINARY WITNESS AND EXHIBIT LIST

         Defendants Marion County Public Health Department and Dr. Virginia Caine

 (collectively, “MCPHD”) provides the following Preliminary Witness and Exhibit List. MCPHD

 reserves the right to amend or supplement this list based on further investigation and discovery.

                                  PRELIMINARY WITNESS LIST

         1.        Dr. Virginia Caine, MCPHD Director and Chief Medical Officer;

         2.        Joseph Gibson, MCPHD Director of Epidemiology;

         3.        Janelle Kaufman, MCPHD Administrator of Food & Consumer Safety;

         4.        Jason Stellema, owner of Tiki Bob’s Cantina;

         5.        Jason Jenkins, owner of Tiki Bob’s Cantina and Revel Bar Indy LLC;

         6.        Tom Sutton, owner of Isentark Entertainment, LLC;

         7.        Joel Bourke, owner of BEMbars, Inc.;

         8.        Ryan Nally, owner of R&D Companies, Inc.;

         9.        Jessica Thompson, owner of Whistle Stop Inn Inc.;

         10.       JR Johnson, owner of Classic 46, Inc.;

         11.       Ryan Greb, TAD Indy Inc.;


 US.131178970.01
                                                    1
Case 1:20-cv-02482-JMS-DML Document 47 Filed 02/08/21 Page 2 of 4 PageID #: 730




         12.       Michael Doran, owner of New Journey, LLC;

         13.       Robert Sabatini, owner of Kore Enterprises, Inc.;

         14.       Greg Basey, owner of Basey LLC;

         15.       Chris Miller, owner of MILO Entertainment LLC;

         16.       Edward Gregg, owner of 5135 Holdings Inc.;

         17.       Dennis Lugar, owner of D & D Lugar, Inc.;

         18.       Any and all witnesses disclosed by the parties in their initial disclosures,
                   discovery responses, witness lists, or otherwise in this litigation;

         19.       Any witness called by any other party;

         20.       Testifying and/or rebuttal experts designated by the parties;

         21.       Any witness necessary for impeachment or rebuttal;

         22.       Any witness necessary for foundation purposes; and

         23.       Any witness necessary to establish the admissibility of documents or records.

                                   PRELIMINARY EXHIBIT LIST

         1.        Data or studies evidencing or related to the spread of COVID-19;

         2.        Data or studies evidencing or related to COVID-19 positive cases;

         3.        Data or studies evidencing or reflecting COVID-19 cases by age, race, and sex;

         4.        Data or studies evidencing or related to COVID-19 hospitalizations;

         5.        Data or studies evidencing or related to COVID-19 deaths;

         6.        Executive orders related to COVID-19, issued by Governor Eric Holcomb;

         7.        Guidance received from the Indiana State Department of Health related to
                   COVID-19;

         8.        Guidance received from the Centers for Disease Control related to COVID-19;

         9.        Guidance received from the White House;

         10.       Data, studies or guidance received from Resolve to Save Lives;




 US.131178970.01
                                                     2
Case 1:20-cv-02482-JMS-DML Document 47 Filed 02/08/21 Page 3 of 4 PageID #: 731




         11.       Data, studies or guidance received from the Indiana University Fairbanks School
                   of Public Health;

         12.       Public health orders related to COVID-19, issued by MCPHD;

         13.       Public health citations issued to any Plaintiff;

         14.       Any and all of Plaintiffs’ bar tabs, bookkeeping sheets, tax returns, and any other
                   financial records;

         15.       Transcripts of any depositions taken in this action, with any exhibits appended
                   thereto;

         16.       Reports prepared by or relied upon by any party’s testifying experts, including
                   demonstrative, supporting, and reliance materials;

         17.       Any documents produced or identified by any party in discovery;

         18.       Any documents identified on any disclosures or preliminary exhibit lists served
                   and/or filed by any party;

         19.       Any documents necessary for purposes of impeachment and/or rebuttal; and

         20.       Any documents necessary for foundation purposes.



                                                          Respectfully submitted,

                                                          /s/ Anne K. Ricchiuto
                                                          A. Scott Chinn (#17903-49)
                                                          Anne K. Ricchiuto (#25760-49)
                                                          Jason M. Rauch (#34749-49)
                                                          FAEGRE DRINKER BIDDLE & REATH LLP
                                                          300 N. Meridian Street, Suite 2500
                                                          Indianapolis, IN 46204
                                                          Tel. (317) 237-0300
                                                          Fax (317) 237-1000
                                                          scott.chinn@faegredrinker.com
                                                          anne.ricchiuto@faegredrinker.com
                                                          jason.rauch@faegredrinker.com

                                                          Attorneys for Defendants Marion County
                                                          Public Health Department and Dr. Virginia
                                                          Caine




 US.131178970.01
                                                     3
Case 1:20-cv-02482-JMS-DML Document 47 Filed 02/08/21 Page 4 of 4 PageID #: 732




                                  CERTIFICATE OF SERVICE

         I hereby certify that on February 8, 2021, a copy of the foregoing was filed electronically.

 Service of this filing will be made on all ECF-registered counsel by operation of the court’s

 electronic filing system. Parties may access this filing through the court’s system.



                                                       /s/ Anne K. Ricchiuto




 US.131178970.01
                                                 4
